Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1 and the dependent claims 2-15, 17-19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,085,477. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison table made in the next page.

    PNG
    media_image1.png
    693
    678
    media_image1.png
    Greyscale


Terminal Disclaimer
This application was filed before September 16, 2012.  The submission establishing the ownership interest of the assignee is informal. There is no indication of record that the party who signed the submission establishing the ownership interest is authorized to sign the submission (37 CFR 3.73). Refer the terminal disclaimer review decision made on 04/02/2021.

Specification
The amendments at the paragraphs 46-47 in the specification field on 12/15/2020 is accepted and the previous specification objection is withdrawn.

Claim Objections
The claim objection is withdrawn.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a food processing apparatus comprising: .
and wherein the moveable transition adaptor has a first operating position for maintaining the food product in a desired product transfer area and a second cleaning position to allow access to a cleaning area, wherein the moveable transition adaptor is held in the first operating position by a clamping mechanism partially affixed to the moveable transition adaptor.

The closest references are Zittel (US 7,735,415), Zittel (US 5,752,431), Stousland (US-9060530), Whitney (US-5972413), Davidson (US-3722401), Lortz (US-3760714), Zittel (US-5632195), Zittel (US-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maupin (US-20110072980), Stousland (US-20100015311).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GYOUNGHYUN BAE/            Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761